                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 UNITED STATES OF AMERICA

 V.                                                     CRIMINAL NO. 3:19-CR-80-DPJ-LRA

 HECTOR VALDEZ-LEORA

                                             ORDER

          This criminal case is before the Court on Defendant Hector Valdez-Leora’s Motion for

Revocation of Order of Detention Pending Trial [25]. For the reasons that follow, the motion is

denied.

I.        Background

          Hector Valdez-Leora (“Defendant”) was indicted by a federal Grand Jury on April 3,

2019, on two counts of violating 18 U.S.C. §§ 1324(a)(1)(A)(iii) and 1324(a)(1)(B)(i). Count 1

charges Defendant with concealing, harboring, and shielding from detection O.R.-S., an alien

unlawfully present in the United States. Count 2 charges Defendant with concealing, harboring,

and shielding from detection Juan Pablo Valdez-Morales, an alien unlawfully present in the

United States.

          On April 11, 2019, United States Magistrate Judge Linda Anderson held a detention

hearing under 18 U.S.C. § 3142 and granted the Government’s motion to detain Defendant

pending trial. Judge Anderson found by a preponderance of the evidence that no condition or

combination of conditions of release would reasonably assure Defendant’s appearance.

Defendant now seeks a new hearing or, alternatively, de novo review and an order revoking the

order of detention.
II.    Standard

       “When the district court, pursuant to 18 U.S.C. § 3145(b), acts on a motion to revoke or

amend a magistrate’s pretrial detention order, the court acts de novo and makes an independent

determination of the proper pretrial detention or conditions for release.” United States v. Fortna,

769 F.2d 243, 249 (5th Cir. 1985). Here, Defendant also seeks a new evidentiary hearing. The

Bail Reform Act provides in relevant part:

       The hearing may be reopened, before or after a determination by the judicial
       officer, at any time before trial if the judicial officer finds that information exists
       that was not known to the movant at the time of the hearing and that has a
       material bearing on the issue whether there are conditions of release that will
       reasonably assure the appearance of such person as required . . . .

18 U.S.C. § 3142(f)(2)(B). Defendant offers no new evidence. Instead, he cites various reports

that were available before the detention hearing, an affidavit from one of his clients, and letters

from his friends. While the Court will not conduct a new hearing, it will consider his new

exhibits. See United States v. Hare, 873 F.2d 796, 799 (5th Cir. 1989) (affirming denial of new

hearing because “testimony of [defendant’s] family and friends is not new evidence”).

III.   Analysis

       The Bail Reform Act governs pretrial detention. It states in relevant part as follows:

       If, after a hearing pursuant to the provisions of subsection (f) of this section, the
       judicial officer finds that no condition or combination of conditions will
       reasonably assure the appearance of the person as required and the safety of any
       other person and the community, such judicial officer shall order the detention of
       the person before trial.

18 U.S.C. § 3142(e)(1). No one suggests that Defendant presents a risk to the public, so the

question is whether he poses a flight risk. Defendant says he does not for two primary reasons.

First, he has strong ties to the community in which his immediate family resides and where he

owns and operates a business. Second, in 2017, authorities indirectly warned him about potential

criminal liability if he hired illegal aliens, yet Defendant never attempted to flee.

                                                  2
        Even assuming these statements are true, they are outweighed by other concerns. The

Bail Reform Act provides four general factors—with subparts—that courts must consider. 18

U.S.C.A. § 3142(g). Based on a de novo review of those factors, the Court reaches the same

conclusion as the magistrate judge. First, the nature and circumstances of the offense weigh in

favor of detention. While not a crime of violence, the case does involve attempts to evade lawful

detection and illegal border crossings. Moreover, Defendant used fraudulent social-security

numbers in his business, covertly posted bond for another individual, and assisted the aliens

unlawfully present in renting a home on the strength of his credit history. Second, Defendant has

not suggested that the weight of the evidence against him is weak. And third, his history and

characteristics present a risk. Although Defendant has family here, his parents reside in Mexico,

he visits Mexico regularly, he has the financial means to flee, he has ties to individuals who cross

the border illegally, and he told authorities at one point that he knew it was illegal to hire

undocumented workers and that given the current climate he might as well return to Mexico.

Finally, as to the third factor, the mere fact that he did not flee before his arrest is not persuasive.

There is a difference between being warned not to engage in criminal conduct and being indicted

for it. The fourth factor addresses the risk to the community and does not support detention.

IV.     Conclusion

        Like Judge Anderson, the Court concludes that the Government met its burden of

showing by a preponderance of the evidence that no condition or combination of conditions will

reasonably assure Defendant’s appearance at trial. Therefore, Defendant’s motion [25] is denied.

        SO ORDERED AND ADJUDGED this the 9th day of May, 2019.


                                                s/ Daniel P. Jordan III
                                                CHIEF UNITED STATES DISTRICT JUDGE



                                                   3
